DETAILED ACTION
- Claims 1-8 and 12-21 are allowed.
	- Claims 9-11 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Following a telephonic interview held 7/22/2022, Applicant’s representative Mr. Terry Wong authorized the Examiner’s amendment presented below in order to differentiate the current invention from the prior art of record (see interview summary).
-The required terminal disclaimers were filed and approved.
-The filed IDS documents have been considered.
- The closest identified prior art of record including High, Ebrahimi and Roth alone or in combination, do not teach or suggest all the features of independent claim 1, as amended. 
In view of the above, independent claim 1 is deemed allowable. Claims 20 and 21 recite features similar to those recited in claim 1 and are therefore allowable for similar reasons. Claims 2-8 and 11-19 depend on claim 1 and are therefore allowable by virtue of their dependency.
In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary. Conversely, where the record is not explicit as to reasons, but allowance is in order, then a logical extension of 37 CFR 1.111 and 1.133 would dictate that the examiner should make reasons of record and such reasons should be specific.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Examiner’s Amendment
 	The Examiner’s amendment presented below was authorized by Mr. Terry Wong following a telephonic interview held on 7/22/2022.
Please amend the claims as follows:
(Currently Amended)	A system for credential authentication, comprising:
an interface configured to:
	receive a request from an application for authorization to access, wherein access to the application is requested by a user using a user device; and
a processor configured to:
	provide a login request to the user;
	validate a login response;
	determine a user authentication device based on the login response;
	provide a proof request to the user authentication device, wherein the user authentication device:
determines one or more credentials that match the proof request;
provides a credential list including the one or more credentials to the user; and
receives a selection from the user of at least one credential of the one or more credentials;
receive a proof response, wherein the proof response comprises the at least one credential;
	determine that the proof response is valid using a distributed ledger;
	generate a token; and
	provide the token to the application authorizing access for the user when the proof response is determined to be valid.
(Original)	The system of claim 1, wherein the login request comprises a username and password request.
(Original)	The system of claim 1, wherein the login request comprises a biometric request.
(Original)	The system of claim 1, wherein the processor is further configured to receive the login response.
(Original)	The system of claim 1, wherein the login response is validated using a password hash checking.
(Original)	The system of claim 5, wherein the password hash checking comprises a bcrypt algorithm or an argon2 algorithm.
(Original)	The system of claim 1, wherein the processor is further configured to determine a set of credentials that can enable authorization to access using rules.
(Original)	The system of claim 7, wherein the processor is further configured to generate a proof request challenge requesting a credential of the set of credentials.
(Canceled)
(Canceled)
(Canceled) 
(Original)	The system of claim 1, wherein the proof response is signed using a user authentication device private key.
(Original)	The system of claim 12, wherein the device private key is decrypted using a mobile encryption key.
(Original)	The system of claim 13, wherein the mobile encryption key is accessed using a biometric or a PIN.
(Currently Amended)	The system of claim 1, wherein determining that the proof response is valid comprises determining that the at least one credential satisfies the proof request.
(Currently Amended)	The system of claim 1, wherein determining that the proof response is valid comprises determining that the at least one credential is not expired.
(Currently Amended)	The system of claim 1, wherein determining that the proof response is valid comprises determining that the at least one credential comprises a valid signature associated with the user.
(Currently Amended)	The system of claim 1, wherein determining that the proof response is valid comprises determining that the at least one credential is not revoked.
(Currently Amended)	The system of claim 18, wherein determining that the at least one credential is not revoked comprises querying a revocation registry of the distributed ledger.
(Currently Amended)	A method for credential authentication, comprising:
receiving a request from an application for authorization to access, wherein access to the application is requested by a user using a user device;
providing, using a processor, a login request to the user;
validating a login response;
determining a user authentication device based on the login response;
providing a proof request to the user authentication device, wherein the user authentication device:
determines one or more credentials that match the proof request;
provides a credential list including the one or more credentials to the user; and
receives a selection from the user of at least one credential of the one or more credentials;
receiving a proof response, wherein the proof response comprises the at least one credential;
determining that the proof response is valid using a distributed ledger;
generating a token; and
providing the token to the application authorizing access for the user when the proof response is determined to be valid.
(Currently Amended)	A computer program product for credential authentication, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving a request from an application for authorization to access, wherein access to the application is requested by a user using a user device;
providing a login request to the user;
validating a login response;
determining a user authentication device based on the login response;
providing a proof request to the user authentication device, wherein the user authentication device:
determines one or more credentials that match the proof request;
provides a credential list including the one or more credentials to the user; and
receives a selection from the user of at least one credential of the one or more credentials;
receiving a proof response, wherein the proof response comprises the at least one credential;
determining that the proof response is valid using a distributed ledger;
generating a token; and
providing the token to the application authorizing access for the user when the proof response is determined to be valid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434